                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:20-CV-00158-GCM
 JAN TREJO,

                  Plaintiff,

     v.                                                          ORDER

 KILOLO KIJAKAZI,

                  Defendant.


          This action being submitted to the Court for entry of a Consent Order agreed to by the

parties; and it appearing that the parties have agreed that the Commissioner of Social Security

should pay the sum of $4,475.00, in full and final settlement of all claims arising under the Equal

Access to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d) (2018).

          It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the

sum of $4,475.00 in attorney fees, in full satisfaction of any and all claims arising under EAJA, 28

U.S.C. § 2412(d), and upon the payment of such sum this case is dismissed with prejudice. If the

award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by check

payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box 58129, Raleigh,

North Carolina 27658, in accordance with Plaintiff’s assignment to her attorney of her right to

payment of attorney’s fees under the EAJA. If the payment is subject to offset, then any remaining

fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office address.




           Case 1:20-cv-00158-GCM Document 18 Filed 07/21/21 Page 1 of 2
SO ORDERED.



                           Signed: July 21, 2021




 Case 1:20-cv-00158-GCM Document 18 Filed 07/21/21 Page 2 of 2
